Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 14 July 2022, Applicant amends claims 1-20.  Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s arguments, see Remarks, filed 14 July 2022, in combination with the filed amendments, with respect to the claim rejections under 35 USC 101 have been fully considered and are persuasive.  The prior grounds of claim rejections under 35 USC 101 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 14 July 2022, in combination with the filed amendments, with respect to the claim rejections under 35 USC 112 have been fully considered and are persuasive.  The prior grounds of claim rejections under 35 USC 112 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 14 July 2022, in combination with the filed amendments, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive.  The prior grounds of claim rejections under 35 USC 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The claims are directed to novel and non-obvious methods, apparatuses and non-transitory computer readable storage mediums for processing account information in a block chain, which requires at least in part the recited limitations, in combination with the further recited, generating an authentication request based on the first data, without verifying a signature of a private key of the first account, and transmitting the authentication request requesting the block chain to transfer the resource in the first account to the target account. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435